Citation Nr: 0300342	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318, to 
include an enhanced amount (kicker) of dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1311(a)(2).

3.  Entitlement to dependents' educational assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
At Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1952 to February 
1954.  He died in July 1999 at the age of 67.  The 
appellant is his widow.  

The issues of the appellant's entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 and entitlement to DEA benefits 
under the provisions of 38 U.S.C.A. Chapter 35 will be 
addressed by the Board of Veterans' Appeals (Board) at a 
later date.  The Board has imposed a temporary stay on the 
adjudication of 38 U.S.C.A. § 1318 claims such as the one 
before the Board, if the veteran was not totally disabled 
for the statutory period.  The stay is imposed in 
accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. (NOVA), 
v. Secretary of Veterans Affairs, 260 F.3d (Fed. Cir. 
2001).  In that decision the Federal Circuit directed VA 
to conduct expedited rule making which would either 
explain why certain regulations--38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106--are inconsistent interpretations of 
virtually identical statutes codified at 38 U.S.C. 
§ 1138(b) and 38 U.S.C. § 1311(a)(2) on the "hypothetical 
entitlement" issue, or revise the regulations so that they 
are consistent.  In a document published in the Federal 
Register on April 5, 2002 (67 FR 16,309-16,317), VA 
amended the provisions of 38 C.F.R. § 20.1106 to add an 
exception to clarify that this rule does not apply to 
claims for "enhanced" DIC under 38 U.S.C. § 1311(a)(2), 
effective May 6, 2002.  Despite the change in the 
regulations, there is no guarantee that the stay will be 
lifted in the immediate future, as the Federal Circuit 
Court has not yet reconsidered NOVA v. Principi, nor 
otherwise signaled its satisfaction that the order has 
been completed in full.  The temporary stay on the 
adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, remains in effect 
pending the Federal Circuit Court's acceptance of 
completion of the directed rule making.  Accordingly, the 
Board's adjudication of the appellant's DIC claim under 
38 U.S.C.A. § 1318 is stayed and not for consideration at 
this time.

Because entitlement to DEA benefits under 38 U.S.C.A. 
Chapter 35 could be awarded if entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 is established, the Board will 
defer further consideration of the DEA benefits issue at 
this time.  Once the stay is lifted to allow for 
adjudication of the appellant's entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, the Board can proceed 
to adjudicate the issue of entitlement to DEA benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
instant appeal has been obtained by the RO, and VA's duty 
of notification to the appellant of required information 
and evidence, and its duty to assist the appellant in 
obtaining all evidence necessary to substantiate her claim 
of service connection for the cause of the veteran's 
death, have been fully met.

2.  The veteran's death certificate shows that his death 
occurred in July 1999 at the age of 67.  The immediate 
cause of death was prostate cancer of five years' 
duration.

3.  At the time of the veteran's death, service connection 
was in effect for tinnitus, rated as 10 percent disabling.

4.  The primary or contributory causes of the veteran's 
death are not related to a disease or injury in service, 
including reported exposure to chemicals.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1110, 1310, 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA in its implementing regulations essentially 
eliminated the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist 
the claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision of the 
claim, to the extent possible, have been accomplished.

Through rating decisions in 2001 and 2002, a statement of 
the case dated in July 2002, the appellant and her 
representative have been notified of the law and 
regulations governing entitlement to the benefits sought, 
the evidence which would substantiate the claim, and the 
evidence that has been considered in connection with the 
appeal.  The Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support her claim, 
and has been provided ample opportunity to submit such 
evidence and information

Factual Background

The veteran's service medical records were apparently 
destroyed in the 1973 fire at the National Personnel 
Records Center in St. Louis.  

Post service medical records include a May 1999 statement 
from the Director of Medical Oncology at the St. Francis 
Medical Center Cancer Treatment Center indicating the 
veteran had metastatic prostate cancer.

Of record is a June 1999 statement from the Chairman of 
the Department of Radiation Oncology at the University of 
Nebraska Medical Center who reported that he saw the 
veteran on one occasion in August 1998 regarding a recent 
diagnosis of acute myelogenous leukemia.  The oncologist 
stated that in a discussion with the veteran, the veteran 
reported having a history of exposure to herbicide-type 
chemicals while in service.  The oncologist stated it was 
not clear to him whether or not this included Agent 
Orange.  He added that while it was difficult for him to 
say if there was a conclusive link between any exposure 
that the veteran might have received while in service with 
regard to either the history of prostate cancer or acute 
myelogenous leukemia, there was justification for a more 
formal investigation of the history of chemical exposure 
and the possible relationship to the veteran's current 
malignancies.

The veteran died on July 17, 1999, at the St. Francis 
Medical Center.  The immediate cause of death was listed 
as prostate cancer of five years' duration.  There were no 
significant conditions listed as contributing to death, 
but not related to the cause.  An autopsy was not 
performed.

In a May 2002 statement an oncologist at the St. Francis 
Medical Center indicated that the appellant asked him to 
communicate details regarding the veteran's cancer 
history.  He reported the veteran was first seen at that 
facility in June 1994.  Reportedly, the veteran was seen 
in August 1992 after undergoing evaluation for symptoms of 
prostatism.  He underwent a transurethral resection of the 
prostate in August 1992 and this showed evidence of a 
moderately differentiated adenocarcinoma.  The veteran was 
followed closely in the medical oncology department for 
several years until his death in July 1999.  The 
oncologist stated that "from my understanding," the 
veteran had been exposed to chemicals while on active duty 
during the Korean Conflict.  He believed that the 
veteran's cancer "may very well be related to his 
extensive chemical exposure while in the service...."

Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's service was during the Korean Conflict and 
not during the Vietnam War.  The pertinent law and 
regulations provide for service connection for specified 
diseases, to include prostate cancer, based on inservice 
exposure to Agent Orange on a presumptive basis, or on a 
direct basis when there is competent evidence linking 
current disease to such exposure.  Brock v. Brown, 
10 Vet. App. 155 (1997).  In this case, the post service 
medical records do not reveal the presence of prostate 
cancer until the early 1990's, a time many years after the 
veteran's separation from service.  The veteran's service 
does not indicate qualifying service in Vietnam for 
purposes of the presumptions contained in 38 C.F.R. 
§§ 3.307 and 3.309.  While the appellant has asserted that 
the veteran's exposure to chemicals during the Korean 
Conflict was significant in his developing prostate 
cancer, she is not a medical professional, and is, 
therefore, not qualified to express an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board is aware of the May 2002 statement from an 
oncologist at the St. Francis Medical Center expressing 
his belief that the veteran's cancer "may very well be 
related" to his reported extensive chemical exposure 
during service.  However, there is no way to document the 
type of chemical exposure to which the appellant has 
referred.  The oncologist's opinion was based on history 
given him by the appellant, a history which is not 
documented.  The opinion is, therefore, based on pure 
speculation.  

The Board notes that the Court has held, for example, that 
a post service reference to injuries sustained in service, 
without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109 (1999).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does 
not provide the required degree of medical certainty.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  A bare conclusion, even when 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  

Thus, based on a review of all the evidence of record, the 
Board finds that service connection for the cause of the 
veteran's death is not in order.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

